Citation Nr: 1641267	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) from June 19, 2009.  

2.  Entitlement to an initial (compensable) disability rating for service-connected bilateral plantar fasciitis from June 19, 2009 to December 1, 2014, and in excess in 30 percent from December 1, 2014. 


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1975 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO in Winston-Salem, North Carolina, which granted service connection for GERD and assigned a noncompensable (zero percent) initial disability rating effective June 19, 2009, and a February 2011 rating decision, which granted service connection for bilateral plantar fasciitis and assigned a noncompensable (zero percent) disability rating, effective June 19, 2009.  

Subsequently, a February 2011 rating decision granted a higher initial disability rating of 10 percent from June 19, 2009 for GERD, and a January 2015 rating decision granted a higher initial disability rating of 30 percent for the bilateral foot disability for the period (or "stage") beginning December 1, 2014, which was the date of the most recent VA examination.  

This case was previously before the Board in August 2014, where the Board remanded the case for additional development, to include obtaining a new VA examination.  A December 2014 VA examination report has been associated with the record.  As such, an additional remand to comply with the August 2014 remand directives is not required.  Stegall v. West, 11 Vet. App 268 (1998).  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from June 19, 2009, GERD manifested as epigastric distress, pyrosis, nausea, and vomiting, which was not productive of considerable impairment of health.  

2.  For the initial rating period on appeal from June 19, 2009 to December 1, 2014, bilateral plantar fasciitis has been manifested by moderate overall impairment, pain on manipulation and use of the feet, and the use of inserts.  
3.  For the initial rating period on appeal from June 19, 2009 to December 1, 2014, bilateral plantar fasciitis has not more closely approximated a severe bilateral flatfoot disability. 

4.  For the initial rating period on appeal from December 1, 2014, bilateral plantar fasciitis resulted in severe but not pronounced impairment, without evidence of such symptoms as marked pronation or inward displacement and severe spasm of the tendo achillis on manipulation.


CONCLUSIONS OF LAW

1.  For the entire initial rating period from June 19, 2009, the criteria for a disability rating in excess of 10 percent for GERD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.20, 4.114, Diagnostic Code 7346 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating for bilateral plantar fasciitis have been met for the rating period on appeal from June 19, 2009 to December 1, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

3.  For the initial rating period from December 1, 2014, the criteria for a disability rating in excess of 30 percent for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

As the initial rating issues on appeal arise from the Veteran's disagreement with the initial ratings following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in February 2010 and December 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions. 

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Initial Rating for GERD 

The Veteran contends generally that the service-connected GERD disability symptoms more closely resemble the criteria for a higher initial rating in excess of 10 percent for the entire rating period on appeal from June 19, 2009.  Specifically, a July 2013 statement reflects the Veteran wrote that symptoms of GERD, to include recurrent epigastric distress and stomach pains, were "partially controlled at best," and more closely resemble the criteria for a 30 percent initial disability rating.  

GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board finds that GERD is most closely analogous to a hiatal hernia in terms of symptomatology and resulting disability pictures.

A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A June 2008 private treatment record reflects the Veteran denied nausea, vomiting, and abdominal pain with the private examiner assessing intermittent episodes of epigastric tenderness.

A February 2010 VA examination report reflects the Veteran reported heartburn, chest pain, and daily esophageal distress, which was treated with Nexium.  The VA examiner assessed abdominal tenderness and did not discern hematemesis, melena, regurgitation, and/or esophageal dilation.  

An August 2010 private treatment record reflects the Veteran sought treatment for episodes of painful heartburn.  The August 2010 private examiner assessed tenderness and recommend treatment with medication.  
October 2013 and September 2014 VA treatment records reflect the VA examiners assessed stable symptoms of GERD and did not discern abdominal pain, nausea, and/or vomiting. 

A December 2014 private treatment record reflects the Veteran sought treatment for epigastric pain described as moderate in discomfort.  The Veteran denied decreased appetite, nausea and/or vomiting.  The private examiner assessed epigastric pain. 

A December 2014 VA examination report reflects the Veteran reported experiencing chronic epigastric discomfort and flare-ups every three months, each treated with medication  The VA examiner assessed pain, sleep disturbance, four or more episodes of nausea per year lasting one to nine days, and two episodes of vomiting per year lasting less than one day. 

After a review of the evidence, both lay and medical, the Board finds that, for the initial rating period on appeal from June 19, 2009, the Veteran's GERD manifested in epigastric distress, pyrosis (heartburn), nausea, and regurgitation, which was not productive of considerable impairment or health.  Throughout the initial rating period on appeal from June 9, 2009, GERD symptoms and impairment were controlled by various medications, to include Nexium.  Further, the evidence of record does not demonstrate that any examiner, VA or private, assessed that symptoms of GERD were productive of considerable impairment of health, and the evidence does not otherwise show considerable impairment of health.  In the absence of any subjective or objective findings such as substernal, arm, or shoulder pain and a considerable impairment of health associated with the Veteran's GERD, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the period on appeal from June 19, 2009.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 10 percent for service-connected GERD for any period on appeal.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for Bilateral Plantar Fasciitis

The Veteran is in receipt of a noncompensable (0 percent) disability rating for bilateral plantar fasciitis under Diagnostic Code 5276 for the period on appeal from June 19, 2009 to December 1, 2014, and a 30 percent disability rating from December 1, 2014, creating "staged" initial disability ratings.  Under the criteria, a 
0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 
20 percent rating for unilateral disability and a 30 percent rating for bilateral disability is warranted for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating for unilateral disability and a 50 percent rating for bilateral disability is warranted for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends generally that the bilateral foot disability symptoms more closely resemble the criteria for a higher initial rating in excess of zero percent from June 19, 2009 to December 1, 2014, and in excess in 30 percent from December 1, 2014.  Specifically, May 2012 and July 2013 statements reflect the Veteran wrote that symptoms of bilateral plantar fasciitis have been continuous since service separation and impacted the ability to walk, jog, and/or stand for prolonged periods.  The May 2012 and July 2013 statements also reflect the Veteran specifically advanced that symptoms of bilateral plantar fasciitis warranted "at least" a 
10 percent initial disability rating.  

A February 2010 VA examination report reflects the Veteran reported bilateral foot trouble and flare-ups, aggravated by 30 to 45 minutes of walking or standing.  The February 2010 VA examination report also reflects the Veteran denied any treatment for the feet, including the use of inserts and/or medication.  Upon examination, the VA examiner assessed bilateral foot pain when walking and did not discern tenderness.  

An April 2011 private treatment record reflects the Veteran reported bilateral foot pain for the previous ten years with the private examiner assessing pain on palpation.  The private examiner also suggested injection therapy and orthotics.  A July 2011 private treatment record reflects the private examiner assessed the service-connected bilateral foot disability had "somewhat improved."  A September 2014 VA treatment record reflects the Veteran reported bilateral foot pain, occasional flare ups, and exercise, which was limited by foot pain.  

A December 2014 VA examination report reflects the Veteran reported chronic pain in the soles of the feet described as a two or three on the 1-10 pain scale, pain with weight-bearing, flare-ups that impact the ability to walk, and the use of custom orthotics.  The VA examiner assessed moderately severe bilateral foot pain, which contributed to pain on weight-bearing and disturbance of locomotion, tenderness, use of bilateral orthotics, and the inability to stand for more the five minutes without pain, as well as the inability to walk more than 75 yards without increased pain.  

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected bilateral foot disability symptoms or findings warrant different ratings.  As such, the Board finds that the evidence supports a 10 percent rating, but no higher, from June 19, 2009 to December 1, 2014, and is against a higher than 30 percent rating for the initial rating period from December 1, 2014.  

June 19, 2009 to December 1, 2014

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from June 19, 2009 to December 1, 2014, the Veteran's symptoms and functional impairment have more closely approximated the criteria for a 
10 percent rating for moderate symptoms of bilateral plantar fasciitis under Diagnostic Code 5276 as the bilateral foot disability has been manifested by moderate overall impairment, to include pain, occasional flare ups, and use of inserts.  The weight of the evidence demonstrates pain on manipulation and use of the feet as reflected in the April 2011 private treatment record, the September 2014 VA treatment record reflects bilateral foot pain, occasional flare ups, and exercise, limited by foot pain, and the Veteran has credibly reported as to having bilateral foot pain with use since service separation in May 2004.  

The Board also finds that the criteria for a 30 percent rating under Diagnostic Code 5276 have not been met or more nearly approximated for the period on appeal from June 19, 2009 to December 1, 2014.  Even with consideration of pain on use, the bilateral plantar fasciitis has not more nearly approximated severe symptoms of flatfoot.  At the February 2010 VA examination, the Veteran denied treatment with medication and/or inserts, the July 2011 private examiner assessed the bilateral foot disability had improved, the September 2014 VA treatment record reflects the bilateral foot pain, and occasional flare ups, and at the December 2014 VA examination, the Veteran described bilateral foot pain as a two to three on the 
1-10 pain scale.  See December 2014 VA examination report.  

The Board has considered whether any other diagnostic code would allow for a higher or separate rating for pertaining to the bilateral foot disability from June 19, 2009 to December 1, 2014.  The Board also finds that the criteria for a 20 percent rating under Diagnostic Code 5284 for moderately severe residuals of a foot injury have not been met or more nearly approximated for any part of the rating period from June 19, 2009 to December 1, 2014.  The February 2011 VA examiner did not discern tenderness, and the July 2011 private examiner assessed that the service-connected bilateral foot disability symptoms had improved.  As such, even with consideration of pain on use, the weight of the evidence does not demonstrate moderately severe residuals of a foot injury.  

From December 1, 2014 

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from December 1, 2014, the symptoms and functional impairment of the bilateral foot disability have not more closely approximated the criteria for a 50 percent rating as the evidence has not shown or displayed objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the achillis tendon on manipulation, not improved by orthopedic shoes or appliances.  At the December 2014 VA examination the Veteran reported chronic pain in the soles of the feet described as a two or three on the 1-10 pain scale and the use of custom orthotics with the VA examiner accessing moderately severe bilateral foot pain.  The December 2014 VA examiner did not discern evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the achillis tendon on manipulation.  

The Board has considered whether a higher evaluation is warranted under other diagnostic codes.  See 38 C.F.R. § 4.20.  The weight of evidence of record does not demonstrate objective evidence of the presence of unilateral or bilateral claw foot (pes cavus) or malunion or nonunion of tarsal or metatarsal bones; thus, Diagnostic Codes 5278 and 5283 are not for consideration.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283.  
  
The Board has also considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's bilateral foot disability has caused pain, which has restricted overall motion.  In statements to the Board and statements made for the purpose of treatment, the Veteran has consistently reported chronic bilateral foot pain.  At the February 2010 and December 2014 VA examinations and in May 2012 and July 2013 statements, the Veteran reported subjective feelings of pain.  The December 2014 VA examination report notes objective evidence of pain but notes no evidence of weakness upon range of motion testing.  Rather the December 2014 VA examination report indicates full range of motion of the ankle.  Based on the above, the Board finds that the degree of functional impairment does not warrant a higher rating for the bilateral foot disability.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the service-connected disabilities under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the symptomatology and impairment caused by the service-connected GERD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7346 contemplate the Veteran's symptoms and impairment, and reasonably describe the GERD disability level and symptomatology, specifically, epigastric pain, nausea, regurgitation, and pyrosis (heartburn).  38 C.F.R. § 4.114, Diagnostic Code 7346. 

The Board also finds that the schedular criteria are adequate to rate the service-connected bilateral foot disability, and no referral for extraschedular consideration is required.  The bilateral foot disability has been manifested by moderate to severe symptoms of pain on manipulation and use of the feet and the use of inserts.  In this case, comparing the Veteran's disability level and symptomatology of the bilateral foot disability to the rating schedule (Diagnostic Code 5276), the degree of disability from June 19, 2009 to December 1, 2014, and from December 1, 2014 forward are contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In assessing the degree of severity of the bilateral foot disability and limitations of motion and function, including pain with use, the Board has specifically considered the factors that impair motion and function, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no assertion by the Veteran or evidence of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disabilities.  For these reasons, a claim for TDIU issue has not been raised.  


ORDER

An initial rating in excess of 10 percent for service-connected GERD from June 19, 2009 is denied.  

An initial 10 percent rating for service-connected bilateral plantar fasciitis, for the rating period from June 19, 2009 to December 1, 2014, is granted; and an initial rating in excess of 30 from December 1, 2014 is denied.



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


